ORDER

Melvin Jessup appeals a district court judgment that affirmed an administrative award in this action filed under the Railway Labor Act, 45 U.S.C. § 153 First (q). This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Jessup filed this action for judicial review of an award of Public Law Board No. 6189, which was created for the resolution of minor labor disputes pursuant to 45 U.S.C. § 153. Jessup alleged that the award, which in turn upheld a decision by the defendant National Railroad Passenger Corporation (Amtrak) to fire Jessup from his job as a conductor, was fraudulent. After Amtrak filed its answer, Jess-up filed a motion for a default judgment. The magistrate judge denied Jessup’s motion for default judgment, and Jessup appealed the order to the district court. The district court affirmed the magistrate judge’s order. Next, Amtrak moved the district court to dismiss Jessup’s action or for summary judgment, and Jessup responded in opposition. The district court affirmed the Public Law Board’s decision. This appeal followed.
On appeal, Jessup contends that: (1) the district court did not consider testimony and findings from a Title VII action Jessup filed against Amtrak in reaching its judgment herein; (2) the court could have remanded the case to the Adjustment Board Division for further proceedings; (3) Federal Inspector General Agents interrogated him in violation of his constitutional rights; and (4) his motion for a default judgment was improperly denied. In addition, Jessup seeks a temporary order to return to his job. In an addendum to his brief, Jessup cites this court to a recent Supreme Court decision in a criminal case involving custodial interrogation, Fellers v. United States, — U.S. -, 124 S.Ct. 1019, 157 L.Ed.2d 1016 (2004). Amtrak has not submitted a brief on appeal.
Upon de novo review, see Brooks v. Am. Broad. Cos., 932 F.2d 495, 500 (6th Cir. 1991), we affirm the judgment for the rea*331sons stated by the district court in its opinion dated July 10, 2003. Essentially, Jessup established nothing within the limited judicial review of the Public Law Board’s determination. See Union Pac. R. R. Co. v. Sheehan, 439 U.S. 89, 93, 99 S. Ct. 399, 58 L.Ed.2d 354 (1978); Jones v. Seaboard Sys. R.R., 783 F.2d 639, 642 (6th Cir.1986). Further, Jessup’s contention on appeal that the district court improperly denied his motion for a default judgment lacks merit. See Berthelsen v. Kane, 907 F.2d 617, 620 (6th Cir.1990); Shepard Claims Serv., Inc. v. William Darrah & Assocs., 796 F.2d 190, 193 (6th Cir.1986).
For the foregoing reasons, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.